Citation Nr: 1103813	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Service connection for a neck condition.

2.   Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased rating for left knee arthritis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left hip strain, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The  issue of a higher combined evaluation for the 
Veteran's service connected disabilities has been raised 
by the record in the Veteran's September 2008 VA Form 9, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for a neck condition and 
increased ratings for left hip strain, left knee arthritis and 
degenerative joint disease of the lumbosacral spine are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since the grant of service connection the Veteran has exhibited 
symptoms such as hypervigilance, impaired concentration and 
sleep, flashbacks, nightmares, social avoidance and isolation, 
difficulty in maintaining social relationships, irritability, 
depression and anxiety, due to PTSD.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is 
a question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average 
impairment in earning capacity resulting from injuries incurred 
in military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 
4.10.  Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  Since the Veteran is being granted an 
increased rating back to the date of service connection, staged 
ratings are inappropriate here.

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

History and Analysis

A March 2008 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Veteran has 
appealed this initial rating.

A VA treatment record from August 2007 show the Veteran described 
recurrent and vivid nightmares, frequent intrusive thoughts, 
occasional flashbacks with auditory hallucinations, significant 
sleep and concentration problems, increased irritability, 
hypervigilance, and avoidance behavior.  The Veteran also 
reported that his social networks are few and he has a tendency 
to socially withdraw and isolate from others.  The Veteran's was 
given a Global Assessment of Functioning (GAF) score of 50.  

A December 2007 VA examiner noted that the Veteran was clean, 
appropriately groomed and casually dressed.  His affect was 
constricted in range and reflective of sadness and tension.  Mood 
appeared to be anxious and depressed.  The Veteran endorsed 
numerous symptoms including intrusive thoughts on a near-daily 
basis, anxiety, recurrent nightmares, sleep problems, isolation, 
irritability, and exaggerated startle response.  The Veteran 
reported no history of hallucinations, delusions or mania and 
denied any history of suicidal ideation, intent or plan.  Insight 
and judgment of the Veteran was fair.  The examiner concluded 
that the current symptoms of the Veteran were moderately severe 
and although the Veteran participated in group therapy with some 
benefit but continued to demonstrate marked symptoms of PTSD.  
The Veteran was reported to have a GAF score of 52.  

A VA treatment record from July 2009 notes that the Veteran's 
PTSD was stable.

An October 2009 VA examiner noted that the Veteran reported that 
that there had been little change in his symptoms except that he 
was more troubled by pain symptoms and that these incite his 
anger.  The Veteran described symptoms of sleep disturbance, 
intrusive unwanted memories and visualizations and dreams with 
violent and dangerous content.  He also reported he is irritable 
and easily aroused to hostility.  The Veteran indicated that the 
symptoms affect his total daily functioning which result in 
decreased socializing, inability to maintain friendships and 
little recreational activity.  He reported that he had a good 
relationship with his spouse and a warm to distant relationship 
with his children, which he attributed to his short temper and 
irritability.  The veteran reported he was not working because he 
had retired 4 years prior from the Internal Revenue Service.  
Orientation was within normal limits and appearance, hygiene and 
behavior was appropriate.  Affect and mood of the Veteran were 
normal, and concentration was normal.  Panic attacks were absent.  
The Veteran did not report delusions or a history of delusions 
and did not report hallucinations or a history of hallucinations.  
Obsessional rituals were absent.  There was no suicidal or 
homicidal ideation and judgment was not impaired.  The examiner 
noted that there are behavioral, cognitive, social, affective or 
somatic symptoms attributed to PTSD and are described as 
behavioral withdrawal and virtually no friends, troubling 
thoughts of his experiences, emotional withdrawal and 
hyperarousal.  The Veteran was reported to have a GAF score of 
52.  

A March 2010 VA treatment record shows the Veteran described 
recurrent and vivid nightmares, frequent intrusive thoughts, 
occasional flashbacks with auditory hallucinations, significant 
sleep and concentration problems, increased irritability, 
hypervigilance, and avoidance behavior.  The Veteran also 
reported that his social networks are few and a tendency to 
socially withdraw and isolate from others.  The Veteran reported 
his biggest challenge currently was difficulty sleeping.  The 
Veteran was given a GAF score of 50. 

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where 
there are, "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 51-60 
is indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there are, 
"[s]erious symptoms (e.g. suicidal ideation, sever obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)."  A score of 31-40 is indicated where 
there is "[s]ome impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is failing at 
school.)"

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person with 
certain mental disorders.  But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  

The March 2008 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Board finds, 
however, that the evidence of record meets the criteria for a 50 
percent rating for the Veteran's PTSD.  As shown above, the 
Veteran has symptoms of hypervigilance, impaired concentration 
and sleep, flashbacks, nightmares, social avoidance and 
isolation, difficulty in maintaining social relationships, 
irritability, depression and anxiety, due to PTSD.  These 
symptoms, along with multiple GAF scores of 52 indicate that the 
Veteran meets the criteria for a 50 percent rating.  

Given the Veteran's contentions, his GAF scores, and his 
symptoms, the record more nearly approximates occupational and 
social impairment with reduced reliability and productivity than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks as contemplated in a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (when there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating).  Therefore, 
the Board finds that the Veteran's PTSD symptoms most 
approximately meet the criteria for an initial 50 percent rating.

While the VA outpatient treatment records indicate a few 
instances of auditory hallucinations associated with flashbacks, 
these appear to be fleeting.  This is demonstrated by the both 
the December 2007 and October 2009 VA examiners both noting no 
current hallucinations and a report of no history of 
hallucinations by the Veteran.  The Board notes that the August 
2007 and March 2010 VA outpatient treatment records contain 
exactly the same entries, utilizing exactly the same language, 
raising questions as to whether the March 2010 record is accurate 
or was merely copied and pasted from the August 2007 electronic 
record.  In any event, none of the evidence of record shows more 
than fleeting auditory hallucinations associated with flashbacks 
and no suicidal planning or action; obsessional rituals that 
interfere with routine activities; speech that is illogical, 
obscure or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; or spatial disorientation.  

While there is some indication of disturbance of mood, including 
depression, the record does not reflect that the Veteran 
experiences an inability to establish and maintain effective 
relationships, particularly as he has been married to his second 
wife for 30 years and gets along reasonably well with his 
children.  There is also little evidence that the Veteran has 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting), as the Veteran reported being retired.  
Further, there is no indication of a neglect of personal hygiene 
or appearance and indication of periods of violence based on 
impaired impulse control.  Although the Veteran was assigned a 
GAF score of 50, the Board notes that the symptoms recorded by 
the VA examiner do not correspond with the DSM-IV description of 
a GAF score between 41-50, which is listed above.  

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 70 percent evaluation than those for a 50 
percent evaluation.  The Board finds that since the grant of 
service connection, the Veteran's PTSD has met the criteria for a 
50 percent rating and no higher.  Thus, staged ratings are 
inapplicable to this case.  See Fenderson.  Accordingly, an 
initial rating of 50 percent, and no higher, for the Veteran's 
PTSD is warranted.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD.  
The evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disability 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

Moreover, in light of the absence of evidence of marked 
occupational impairment or unemployability (and the fact that the 
Veteran reported being retired), resulting from this service-
connected disability alone-without regard to the Veteran's age, 
the Board concludes that consideration of the issue of 
entitlement to a total disability rating based on individual 
unemployability is not appropriate.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for PTSD by a 
letter in October 2007, before any rating decisions were issued.  
This letter provided the Veteran with the specific notice 
required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Nonetheless, by a May 2008 letter the Veteran was provided notice 
of the evidence and information necessary for establishing an 
initial rating for PTSD, including information regarding rating 
criteria and specific diagnostic codes.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records and VA treatment 
records.  The Veteran was given VA examinations in connection 
with the claim.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support her claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 



ORDER

An initial rating of 50 percent for PTSD is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.


REMAND

In August 2010, the RO issued a rating decision denying service 
connection for a neck condition and increased ratings for left 
hip strain, left knee arthritis and degenerative joint disease of 
the lumbosacral spine.  The Board notes that in a statement 
apparently received by the RO on October 5, 2010, the Veteran 
disagreed with the RO's August 2010 rating decision denying the 
above issues.  

No statement of the case (SOC) in response to the notice of 
disagreement (NOD) is of record.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a timely 
NOD and there is no SOC issued, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.  The 
Veteran is hereby informed that he must complete his appeal 
concerning entitlement to service connection for a neck condition 
and increased ratings for left hip strain, left knee arthritis 
and degenerative joint disease of the lumbosacral spine, by 
filing a substantive appeal following the issuance of the SOC.  
See 38 C.F.R. § 20.200 (2010).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning the 
Veteran's notice of disagreement with the 
August 2010 rating decision denying service 
connection for a neck condition and increased 
ratings for left hip strain, left knee 
arthritis and degenerative joint disease of 
the lumbosacral spine.  Only return the 
appeal to the Board is the appeal is 
perfected as to the issues of service 
connection for a neck condition and increased 
ratings for left hip strain, left knee 
arthritis and degenerative joint disease of 
the lumbosacral spine.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


